Citation Nr: 0616098	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

 
THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  He died on May [redacted], 2002, at the age of 55.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2002, at his residence.

2.  The veteran's death certificate listed his immediate 
cause of death as kidney cancer.  No other causes were 
listed.    
  
3.  At the time of his death, service connection was not in 
effect for any disability.  

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.
 

CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
materially or substantially contribute to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

2.  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. § 3500, et. seq. (West 2002).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Service Connection 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The veteran died on 
May [redacted], 2002, at his residence.  The certificate of death for 
the veteran lists his immediate cause of death as kidney 
cancer.  No other causes were listed.    

At the time of the veteran's death, service connection was 
not in effect for any disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Malignant 
tumors, when manifested to a degree of 10 percent or more 
within one year from separation from active service may be 
service-connected even though there is no evidence of such 
disease during the period of service.  Additionally, there 
are specific diseases associated with exposure to certain 
herbicide agents that are subject to presumptive service 
connection.    38 C.F.R. §§ 3.307, 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2005).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2005).

The veteran's service medical records are negative for kidney 
cancer, or for any disorder of the kidneys.  Indeed, the 
medical evidence of record shows that this condition was not 
diagnosed until many years after service.  Thus, 38 C.F.R. 
§ 3.309(a) is not for application, as the disease did not 
become manifest to a degree of 10 percent or more within one 
year of the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  Furthermore, although it is conceded that the 
veteran was exposed to herbicides in Vietnam, kidney cancer 
is not among the diseases stated to be associated with 
exposure to herbicide agents in 38 C.F.R. § 3.309(e).  As 
such, 38 C.F.R. § 3.309(e) is also not for application in the 
instant matter.  Finally, there is no competent medical 
opinion of record relating the veteran's kidney cancer to 
service.       

In the appellant's claim it was argued that the veteran had 
renal and lung cancer that were related to Agent Orange 
exposure.  More specifically, the appellant has argued that 
it is likely that the lung was the primary site of the 
veteran's cancer and that, thus, lung cancer was a 
contributing cause of death.  In this regard, cancer of the 
lung is among the diseases listed in 38 C.F.R. § 3.309(e) as 
associated with exposure to certain herbicide agents.     

A March 2002 report of a CT of the chest from Methodist 
Medical Center listed an impression of bulky bilateral hilar 
and mediastinal adenopathy with numerous bilateral 
noncalcified pulmonary nodules, suspicious for widespread 
metastatic disease.  Also, bulky bilateral adrenal masses 
were noted, with the mass on the right having substantial 
involvement of the right kidney.  It was stated to be 
uncertain as to whether the adrenal of the kidney was the 
primary site of involvement there.  There was no renal vein 
involvement.  These bulky lesions were felt to be metastatic.  
It was stated that the findings most likely represented 
primary right adrenal or renal carcinoma with widespread 
metastases.  Alternatively, it was stated that this could 
represent metastatic disease at each place listed from 
unknown primary.  In a March 13, 2002 letter from Dr. Russell 
F. DeVore, III, he noted the above-described report of the CT 
of the chest and stated, "I would be suspicious that the 
large renal mass is the primary in [the veteran's] case, with 
metastases to the opposite adrenal, lung, and mediastinum.  
He thereafter stated, "my best guess would be that he will 
have kidney cancer."  However, he emphasized that it was 
important to get a biopsy.  In this regard, a March 2002 
biopsy report stated that the cytologic findings were 
consistent with renal cell carcinoma.  A March 2002 report of 
an MRI of the brain indicated that the veteran had both renal 
and lung cancer.    

There is no competent medical opinion of record stating that 
cancer of the lung was a contributory cause of the veteran's 
death and to infer such from the objective medical evidence 
of record would be to resort to pure speculation.  It is 
reiterated that the veteran's certificate of death listed 
kidney cancer as the immediate cause of his death and that no 
contributory causes were listed.  Therefore, the 
preponderance of the evidence is against the claim, and the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death must be denied.  See 38 
C.F.R. § 3.312.  Moreover, any lung involvement was reported 
to be the result of the renal cancer and as such would not be 
attributable to herbicide exposure.  38 C.F.R. § 3.309(d).  

The appellant's arguments in support of her claim were 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

      II.  38 U.S.C.A. Chap. 35

With regard to the issue of entitlement to eligibility to 
Chapter 35 educational benefits, with limitations, the term 
"eligible person" for educational assistance under Chapter 35 
means a child, surviving spouse or spouse of a veteran who 
was discharged under other than dishonorable conditions and 
who: (1) died of a service-connected disability; (2) has a 
total disability permanent in nature resulting from a 
service-connected disability; or (3) died while a disability 
so evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 21.3021(a)(2) (2004).

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did not 
have a permanent and total service-connected disability while 
he was alive, nor did he die while under permanent and total 
disability.  As such, the Board finds that the appellant is 
not eligible for Dependents' Educational Assistance benefits.  
See 38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
21.3021 (2005).

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2003 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection for the cause of 
the veteran's death.  A June 2004 letter informed the 
appellant of VA's duty to assist her in obtaining evidence 
for her claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the June 2004 VCAA notice letter sent 
to the appellant specifically requested that she submit to VA 
any additional evidence that had not been previously 
submitted that would help substantiate her appeal.      
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the appellant was not fully apprised 
the VCAA until after the initial AOJ adjudication, any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  For example, subsequent to the issuance of 
the VCAA notice letters, the claim was readjudicated by the 
AOJ in the January 2005 SSOC.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Chapter 35 educational benefits is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


